Citation Nr: 9907116	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  97-23 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
additional disability claimed to have resulted from treatment 
at a VA facility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1942 to July 1946.  

2.  On March 12, 1999, the Board received notification that 
the veteran had died on September [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. 
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996), cert. denied, 117 S. Ct. 2478 (1997); Smith 
v. Brown, 10 Vet.App. 330, 333-34 (1997); Landicho v. Brown, 
7 Vet.App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).




ORDER

The appeal is dismissed.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







 
- 2 -





